Citation Nr: 0509293	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
to include arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from January 1966 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claims for entitlement 
to service connection for back pain and entitlement to 
service connection for low back arthritis.

The Board notes that the RO previously characterized and 
adjudicated the veteran's current claim for entitlement to 
service connection as two separate issues-back pain and low 
back arthritis.  However, the Board, after a review of the 
record finds that both of the issues stem from one single 
disability-a low back disability.  The veteran's claimed 
disabilities of back pain and low back arthritis are not 
separate and distinct.  As such, as found on the preceding 
coversheet, the Board has combined the veteran's claims into 
one issue and recharacterized the issue as entitlement to 
service connection for a low back disability, to include 
arthritis.  The Board notes that the veteran will not be 
prejudiced by such re-characterization.

In January 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran was seen in service for complaints of low back 
strain.  

2.  The competent evidence of record establishes that the 
veteran has a current low back disability, to include mild 
arthritis of the lumbosacral spine.

3.  The competent evidence of record has not demonstrated 
that the veteran's current low back disability is causally 
related to his active service, including the chronic low back 
strain.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, 
active service, and arthritis of the lumbosacral spine may 
not be presumed to be incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of VA.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA will also request 
that the claimant provide any evidence in their possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A 
(West 2002).  



Notice

VA letters issued in June 2002 and September 2003 apprised 
the veteran of the information and evidence necessary to 
substantiate his claim for service connection for a low back 
disability.  Such correspondence also apprised him as to 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 1112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice complies with the express requirements of the 
law as found by the Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the veteran was provided every opportunity to identify 
and submit evidence in support of his claim.  Accordingly, 
VA's duty to notify has been met.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
and VA examination and treatment reports.  The Social 
Security Administration reported that they did not have any 
records pertaining to the veteran's claim for benefits.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

II.  Service Connection

Factual Background

In a February 1969 orthopedic clinic note, the veteran 
complained of experiencing back pain.  On examination, his 
reflexes were within normal limits and his straight leg 
raising equaled 90 degrees.  The examiner's impression was 
that the veteran had a mild back strain.

The veteran, on a February 1969 report of medical history, 
reported a history of swollen and painful joints and back 
trouble.  The examiner, on the corresponding, report of 
medical examination reported that the veteran's spine was 
abnormal.  He noted that the veteran experienced low back 
pain.

A May 1969 service medical record indicates that the veteran 
complained of low back pain.

On a May 1971 report of medical history, the veteran reported 
a history of back trouble.  An examiner noted that the 
veteran's complaints of low back pain/lumbar strain.  
However, upon separation examination in May 1971, the 
lumbosacral spine was reported to be within normal limits and 
no chronic disability was diagnosed.  

In a statement dated in December 2002, the veteran indicated 
that he had attempted to get records from Dr. M. and private 
hospital reports from Southwest Memorial and Twelve Oaks 
Tower, but was told that these records had been destroyed.  
As result, he stated that he could not provide those records. 

In May 2003, the veteran was afforded an orthopedic 
examination for compensation and pension purposes.  He stated 
that he began to develop back pain in the 1960s.  He did not 
recall any specific injury, but he was certain that he hurt 
his back in service.  The veteran further stated that after 
his discharge from service, he sought medical care from 
primary care physicians.  At the time of examination, the 
veteran complained of low back pain, which increased with 
bending or prolonged walking.  Although he indicated that the 
pain occasionally radiated into the buttocks and to the 
posterior hip, he denied any true radicular symptoms.  He did 
not have any trouble controlling his bowel movements.  A 
physical examination revealed that the veteran walked with a 
non-antalgic gain and that his pelvis was level.  The range 
of motion of the lumbar spine was within normal limits in 
flexion, extension, right and left sided bending.  He 
complained of pain with flexion beyond 50 degrees and right-
sided bending beyond 15 degrees.  The toe and heel walking 
were within normal limits although he complained of pain in 
the feet when he did this.  The veteran's neurological 
examination was nonfocal with physiologic and symmetrical 
reflexes.  He had strength and sensation on both lower 
extremities and internal and external rotation of the hips 
were within normal limits.  His pulses were within normal 
limits, straight leg raising was negative bilaterally, and 
his calf circumferences were 35 centimeters on the right and 
36 centimeters on the left.  X-ray evaluation revealed mild 
degenerative changes diffusely throughout the lumbar spine.  
His intravertebral disc spaces were well maintained with some 
mild diminished height at L5-S1.  The examiner's impression 
of the veteran's condition was history of low back pain.  He 
further remarked that:

At this time, based upon this single 
evaluation the veteran exhibits findings 
consistent with age-related degenerative 
changes with no evidence of aggravation 
or acceleration beyond the normal process 
of aging.  As such, I am unable to 
ascertain if any chronic disability of 
the lumbar spine would be related to the 
complaints of the pain noted in the 
service.

Letters from the veteran's mother and former roommate were 
received in April 2003.  His mother stated that the veteran 
had experienced back pain since he returned home from service 
and that he could do very little to no lifting at times.  His 
former roommate indicated that he had known the veteran since 
1979 and that in 1988, while they were working together in 
Connecticut, the veteran received treatment for his back.

In January 2005, the veteran testified at a Travel Board 
Hearing before the undersigned Acting Veterans Law Judge.  He 
related that after his discharge from service, he sought 
treatment from Dr. M. in 1971, but that he could not obtain 
those records.  He also stated that he currently was 
prescribed medication for his back pain, but he just took it 
off and on.  

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran asserts that service connection is warranted for 
a low back disability, to include arthritis of the 
lumbosacral spine.  The Board notes that in order to 
establish service connection on a presumptive basis, the 
veteran's arthritis must have become manifest to a degree of 
10 percent or more within one year from the date of 
termination of his period of service.  This essentially means 
that there must be clinical X-ray evidence of the presence of 
arthritis within one year of the veteran's discharge from 
active military service.  In this case, however, there is no 
evidence that the veteran's mild arthritis manifested itself 
to a compensable degree within one year of his separation 
from service.  In fact, the record reflects that the first 
reported clinical diagnosis of arthritis was in May 2003, 
more than 30 years after his discharge from service.  Hence, 
the Board finds that service connection for arthritis of the 
lumbosacral spine is not warranted.  

In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, an 
in-service injury, and a nexus between the current injury, 
and an in-service injury.  The record establishes that the 
veteran was seen for a mild low back strain in service.  
Furthermore, the veteran was diagnosed with arthritis of the 
lumbosacral spine at a May 2003 VA examination.  However, the 
record is void of a competent nexus between the veteran's in-
service low back strain and the currently diagnosed 
arthritis.  In fact, upon VA examination in May 2003, the 
examiner opined that the veteran's current arthritis was due 
to age.  There are no competent medical statements in the 
record to the contrary.  

Although the veteran asserts that his current low back 
disability is related to his in-service muscle strain, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The medical opinion of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Moreover, although the 
veteran is competent to report that he experienced pain in 
his low back from the time of his discharge from service, he 
is not competent to relate that pain to a chronic disability, 
including the currently diagnosed arthritis of the 
lumbosacral spine.  The Board acknowledges the veteran's 
statements that he sought treatment shortly after his 
discharge.  However, those medical reports have been reported 
to be unavailable.  Accordingly, absent any medical reports 
showing continuity of symptomatology, the Board finds that 
the veteran's statements are not sufficient to support a 
grant of service connection pursuant to 38 C.F.R. § 3.303(b).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability, to include arthritis of 
the lumbosacral spine.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, and the appeal must be 
denied.  See Gilbert, supra.  


ORDER

Entitlement to service connection for a low back disability, 
to include arthritis of the lumbosacral spine is denied.



____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


